Citation Nr: 1445419	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1947 to December 1948, July 1949 to November 1952, and March 1953 to May 1970.   He passed away in July 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2014, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists his cause of death as acute myelogenous leukemia.  

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

3.  During the Veteran's lifetime, he was diagnosed as having coronary artery disease with cardiomyopathy and aortic stenosis with a history of cardiac arrest; diabetes mellitus, type 2; and prostate cancer with radiation-problems.

4.  The Veteran's coronary artery disease and diabetes mellitus were active processes affecting vital organs, and they had a material influence in accelerating his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312(a) (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had over 20 years of active service, to include from August 1947 to December 1948, July 1949 to November 1952, and March 1953 to May 1970.  He is a combat Veteran, having been awarded the Combat Action Ribbon.  He had service in the Republic of Vietnam from November 1966 to September 1967.  Sadly, he passed away in July 2010.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013). 

During the Veteran's lifetime, he did not seek VA disability benefits and he was not service connected for any disability.  However, he was diagnosed as having coronary artery disease with cardiomyopathy and aortic stenosis with a history of cardiac arrest; diabetes mellitus, type 2; and prostate cancer with radiation-problems, all of which are presumptive diseases associated with his exposure to Agent Orange while serving in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1116(a); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  He was also diagnosed as having hypertension and renal disease, conditions possibly related to the diabetes mellitus.  38 C.F.R. § 3.310.

The Veteran's death certificate lists his cause of death as only acute myelogenous leukemia.  There is no indication that this disability was related to his military service.  

However, the Board notes that service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2013).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2013).

Here, at a minimum, the Veteran's coronary artery disease and diabetes mellitus were disabilities that involved active processes affecting his vital organs.  Given the severity of these conditions during his lifetime, the Board finds that they had a material influence in accelerating his death, and cannot be reasonably disassociated from the cause of his death in July 2010.  



In sum, the Board considers the evidence to be in equipoise.  Accordingly, the Board deems it an honor on behalf of a grateful nation to apply the benefit of the doubt rule to this claim.  Therefore, resolving doubt in the appellant's favor, service connection for the cause of the Veteran's death is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.  


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

